DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-8, 21, 22 and 24-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have forming the spacer comprise: forming a first spacer in a lower portion of the opening; and forming a second spacer in an upper portion of the opening, wherein the forming the spacer results in the second spacer extending into a portion of the second nanosheet stack, along with the other limitations of claim 1.
Regarding claim 6, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have forming the spacer comprise: forming a first spacer in a lower portion of the opening; and forming a second spacer in an upper portion of the opening, wherein the forming the spacer forms the second spacer to extend into the second material of the second nanosheet stack, along with the other limitations of claim 6.
Regarding claim 21, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have where the spacer is formed to be positioned into a portion of the at least one of the second nanosheet channel structures of the second transistor, along with the other limitations of claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891